[Cite as In re I.B., 2012-Ohio-4547.]
               IN THE COURT OF APPEALS
           FIRST APPELLATE DISTRICT OF OHIO
                HAMILTON COUNTY, OHIO



IN RE: I.B.                                    :   APPEAL NO. C-120116
                                                   TRIAL NO. F11-138z
                                               :

                                               :       O P I N I O N.




Civil Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: October 3, 2012


David L. Prem, for Petitioner-Appellee Father.

The Farrish Law Firm and Kathleen C. King, for Respondent-Appellant Mother.




Please note: This case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




F ISCHER , Judge.

       {¶1}     Following a brief relationship with appellee father, appellant mother

gave birth to their child, I.B., in December 2010. Because she was unmarried at the

time, mother was the child’s sole residential parent and legal custodian by operation of

R.C. 3109.042. One month later, however, father petitioned the Hamilton County

Juvenile Court for custody.

       {¶2}     The matter was referred to a magistrate who prepared a decision

designating father as the child’s legal custodian, finding that he was “capable of

providing a significantly more stable living environment,” and that “he would be more

likely to foster a continuing relationship” between mother and child than vice versa.

Nevertheless, the magistrate also concluded that mother “should be permitted

significant, reasonable parenting time.” The magistrate did not, however, specify the

extent of mother’s visitation rights, noting that the “trial testimony was not related to,

and therefore was insufficient, to establish a schedule of visitation for mother.”

       {¶3}     On January 26, 2012, over mother’s objections, the trial court adopted

the magistrate’s decision and ordered mother to give I.B. to father on February 5, 2012.

The court encouraged the parties to discuss a parenting time schedule, and indicated

that if such a schedule was signed by both parties and submitted to the court by March

1, 2012, the court would “adopt that schedule without any additional filings or fees.”

The court further stated that “[i]f no agreement is reached, either parent may file a

petition requesting the Court to establish a parenting time schedule for them.” The

order was subsequently stayed until February 16, 2012. On February 13, 2012, while

the stay was pending, mother appealed to this court from the January 26 entry, raising

two assignments of error.




                                             2
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}     Before we reach the merits of her appeal, however, we must determine

whether that entry constitutes a final, appealable order. “Section 3(B)(2), Article IV of

the Ohio Constitution limits this court’s appellate jurisdiction to the review of final

judgments of lower courts. If an order is not final and appealable, this court lacks

jurisdiction and must dismiss the appeal. If the parties do not raise the jurisdictional

issue, we are required to raise it sua sponte.” Hooten v. Safe Auto Ins. Co., 1st Dist. No.

C-061065, 2007-Ohio-6090, ¶ 10.

       {¶5}     For an order to be a final, appealable order, the requirements of

R.C. 2505.02 and, if applicable, Civ.R. 54(B) must be met. In re Adams, 115 Ohio St.3d

86, 2007-Ohio-4840, 873 N.E.2d 886, ¶ 27. “Civ.R. 54(B) applies where more than one

claim for relief is presented, or multiple parties are involved, and where the court has

rendered a final judgment with respect to fewer than all of those claims or parties.”

Brantley v. Title First Agency, Inc., 1st Dist. No. C-110480, 2012-Ohio-766, ¶ 5. Where

an order enters judgment as to fewer than all parties or claims, but lacks an express

determination that there is “no just reason for delay,” we lack jurisdiction to review that

order and must dismiss any appeal arising from it. Civ.R. 54(B); see Whitaker-Merrell

Co. v. Geupel Constr. Co., 29 Ohio St.2d 184, 186, 280 N.E.2d 922 (1972).

       {¶6}     In this case, because neither father nor mother filed a pleading or

motion with the court that requested shared parental rights and responsibilities in

accordance with R.C. 3109.04(G), the trial court was required, in a manner consistent

with the best interests of the child, to

               allocate the parental rights and responsibilities for the

               care of the [child] primarily to one of the parents,

               designate that parent as the residential parent and the

               legal custodian of the child, and divide between the



                                            3
                     OHIO FIRST DISTRICT COURT OF APPEALS



               parents the other rights and responsibilities for the care

               of the [child], including, but not limited to, the

               responsibility to provide support for the [child] and the

               right of the parent who is not the residential parent to

               have continuing contact with the [child].

(Emphasis added.) R.C. 3109.04(A)(1).

       {¶7}    As this language indicates, more was at stake below than the

designation of I.B.’s residential parent and legal custodian. The trial court was also

charged with specifying the residual parental rights and responsibilities of the other

parent. But on our record, the court did not do so. Indeed both the magistrate’s

decision and the court’s entry adopting that decision clearly contemplate further action

with respect to the parenting time schedule. The court, therefore, adjudicated “the

rights and liabilities of fewer than all the parties.” Civ.R. 54(B). Because the court did

not also include an express determination that there is no just reason for delay, we

must conclude that its January 26 entry is not a final, appealable order. See Wheeler

v. Colley, 4th Dist. No. 99CA2481, 1999 Ohio App. LEXIS 3975 (Aug. 16, 1999). We,

therefore, lack jurisdiction to consider the merits of mother’s appeal, and we must

dismiss it.

                                                                      Appeal dismissed.


S UNDERMANN , P.J., and D INKELACKER , J., concur.


Please note:
       The court has recorded its own entry this date.




                                            4